GARCIA, Judge (specially concurring). While I concur in the result and much of my colleagues’ thoughtful analysis, my determination is based on grounds other than proximate cause. In Trujillo v. Trujillo, 104 N.M. 379 at 382, 721 P.2d 1310 at 1313, we stated “[a] duty should not be imposed upon the tavernkeeper, and protection should not be extended, because the adult voluntarily created the vulnerability that is the problem.” We felt that allowing an adult, intoxicated patron recovery against the tavernkeeper “would savor too much of allowing a person to benefit by his or her own wrongful act.” Id. at 382, 721 P.2d 1313. The same line of reasoning applies here. I discern no difference between Trujillo’s decedent who was a pedestrian and the decedent in the case at bar who was a passenger. Both were adult patrons who voluntarily became intoxicated. Public policy should not protect adults from their own conscious folly. To do so “fosters individual irresponsibility” and should not be encouraged. See Kindt v. Kauffman, 57 Cal.App.3d 845, 856, 129 Cal.Rptr. 603, 610 (1976). Trujillo did not determine whether the sale of liquor to decedent was the proximate cause of decedent’s death. Because Trujillo provides a public policy approach which resolves the present case, there is no need to rule, as a matter of law, that Baxter’s intoxication was the proximate cause of his death.